       Case 2:21-cv-00149-RMP          ECF No. 6   filed 08/04/21   PageID.33 Page 1 of 2




1

2
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT

3                                                                   EASTERN DISTRICT OF WASHINGTON



                                                                    Aug 04, 2021
4                                                                        SEAN F. MCAVOY, CLERK



5                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
6

7
      SUNBELT RENTALS, INC.,
8                                                    NO: 2:21-CV-149-RMP
                                  Plaintiff,
9                                                    ORDER OF DISMISSAL WITH
            v.                                       PREJUDICE
10
      COLUMBIA PULP I, LLC, and
11    COLUMBIA PULP II, LLC,

12                                Defendants.

13

14         BEFORE THE COURT is Plaintiff’s Notice of Voluntary Dismissal, ECF No.

15   5. Having reviewed the Notice and the record, the Court finds good cause to

16   approve dismissal. Accordingly, IT IS HEREBY ORDERED:

17         1. Plaintiff’s Notice of Voluntary Dismissal with Prejudice, ECF No. 5, is

18               APPROVED.

19         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

20               costs to any party.

21         3. All pending motions, if any, are DENIED AS MOOT.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
        Case 2:21-cv-00149-RMP     ECF No. 6   filed 08/04/21   PageID.34 Page 2 of 2




1          4. All scheduled court hearings, if any, are STRICKEN.

2          IT IS SO ORDERED. The District Court Clerk is directed to enter this

3    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

4    close this case.

5          DATED August 4, 2021.

6
                                                s/ Rosanna Malouf Peterson
7                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
